978 A.2d 920 (2009)
200 N.J. 228
In the Matter of Richard S. YUSEM, an Attorney at Law.
D-133 September Term 2008.
Supreme Court of New Jersey.
September 24, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-371, concluding that RICHARD S. YUSEM of SOMERVILLE, who was admitted to the bar of this State in 1977, should be censured for violating RPC 1.5(b) (failure to communicate in writing the basis or rate of fee), and RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that RICHARD S. YUSEM is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.